DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 10, 12-21, 24, 26-29 are currently pending and have been considered below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 3, 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7, 10, 12-21, 24, 26-29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claims 1, 15, and 29 each recites “wherein the tail rotor drive shaft assembly comprises one or more tail rotor drive shafts, each of the tail rotor drive shafts.” It is unclear whether or not the claim requires more than one tail rotor drive shaft. Thus, because one of ordinary skill in the art would not be able to reasonably ascertain the metes and bounds of the claimed subject matter, claims 1, 15, and 29- along with dependent claims 2-7, 10, 12-14, 16-21, 24, and 26-28- are rejected under 35 U.S.C. 112(b). For purposes of examination, “each of the tail rotor drive shafts” is being interpreted to say “each of the one or more tail rotor drive shafts.”
Further regarding claim 4, the recitation “wherein each of the first and second engine reduction gearboxes is independently lubricated and cooled” renders the claim indefinite. Claim 4 is directed to a drive system. The recitation “wherein each of the first and second engine reduction gearboxes is independently lubricated and cooled,” however, improperly attempts to recite process steps. It is unclear whether infringement occurs when one creates a system that allows the gearboxes to be independently lubricated and cooled, or whether infringement occurs when the lubricating and cooling steps are actually performed. MPEP2173.05(p). Thus, because one of ordinary skill in the art would could not reasonably ascertain the metes and bounds of the claimed subject matter, claim 4 is further rejected under 35 U.S.C. 112(b).
Claims 12-14 and 26-28 are further rejected under 35 U.S.C. 112(b). Claims 12-14 and 26-28 depend on claims 1 and 15, respectively, and claims 1 and 15 each recites “one or more cooling fans, or one or more oil pumps, one or more hydraulic power packs, or one or more generators.” It is unclear whether the “two or more hydraulic power packs” recited in claims 12 and 26 refers to the “one or more hydraulic power packs” recited in claims 1 and 15. Likewise, it is unclear whether the “two or more oil cooler blowers” recited in claims 13 and 27 refers to the “one or more cooling fans” of claims 1 and 15. And it is unclear whether the “two or more generators” recited in claims 14 and 28 refers to the “one or more generators” recited in claims 1 and 15. Thus, because one of ordinary skill in the art would could not reasonably ascertain the metes and bounds of the claimed subject matter, claims 12-14 and 26-28 are further rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 12-13, 15-19, 21, 26-27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,782,433 to Goi et al. (“Goi”) in view of U.S. Publication No. 2017/0203837 to Gmirya et al. (“Gmirya”) and EP 0481584 to Churchill et al. (“Churchill”).
Regarding independent claim 1, Goi teaches an aircraft drive system comprising: a main rotor gearbox (29-34, 23-25, 39) comprising a first input (shaft (72b) extending between (45) and (29); FIGS. 1 and 4; Col. 5, lines 44-46) and a second input (shaft (72a) extending between (46) and (30); FIGS. 1 and 4; Col. 5, lines 44-46); a first drive system comprising a first engine reduction gearbox (45) connecting a first engine (21) to the first input of the main rotor gearbox at a reduced shaft speed (FIGS. 1, 2, and 4; Col. 3, lines 40-47); a second drive system independent from and redundant with the first drive system (FIG. 1), the second drive system comprising a second engine reduction gearbox (46) connecting a second engine (22) to the second input of the main rotor gearbox at the reduced shaft speed (FIGS. 1, 2, and 4; Col. 3, lines 40-47); a tail rotor drive shaft assembly connected to an output of the main rotor gearbox, wherein the tail rotor drive shaft assembly comprises one or more tail rotor drive shafts (40, FIG. 1; Col. 3, line 66 to Col. 4, line 2), the tail rotor drive shaft assembly having a proximal and a distal end (FIG. 1); two or more accessory gearboxes (35, 36), each connected directly to the main rotor gearbox independently from one another (FIG. 1); one or more accessories (37, 38) comprising one or more cooling fans, or one or more oil pumps, one or more hydraulic power packs, or one or more generators (Col. 4, lines 2-4), wherein each of the one or more accessories is connected to one of the two or more accessory gearboxes (FIG. 1), and wherein a first accessory gearbox (35) of the two or more accessory gearboxes connects the main rotor gearbox with one or more of the accessories (FIG. 1); and wherein a second accessory gearbox (36) of the two or more accessory gearboxes connects the main rotor gearbox with one or more of the accessories, wherein the second accessory gearbox is independent from and redundant with the first accessory gearbox (FIG. 1).
Goi does not explicitly teach each of the one or more tail rotor drive shafts is connected to one or more bearing assemblies, and an intermediate tail rotor gearbox connected to a distal end of the one or more tail rotor drive shafts, wherein the intermediate tail rotor gearbox is connected to a tail rotor gearbox via the tail rotor drive shaft assembly.
Gmirya teaches an aircraft drive system, wherein each of the one or more tail rotor drive shafts (34, 36) is connected to one or more bearing assemblies (40), and an intermediate tail rotor gearbox (80) connected to a distal end of the one or more tail rotor drive shafts, wherein the intermediate tail rotor gearbox (80) is connected to a tail rotor gearbox (82) via the tail rotor drive shaft assembly (FIGS. 1 and 2; ¶ [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Goi and further include the bearing assemblies and intermediate tail rotor gearbox, as taught by Gmirya, in order to add flexibility, thus allowing some relative displacement between shaft segments, while still transmitting torque between the shaft segments (see, e.g., Gmirya at ¶ [0026]). 
Goi does not explicitly teach the first accessory gearbox having a non-pressurized lubrication system independent from a lubrication system associated with the main rotor gearbox; and the second accessory gearbox having a non-pressurized lubrication system independent from the lubrication system associated with the main rotor gearbox. 
Churchill teaches to include non-pressurized lubrication systems in gearboxes (Col. 1, lines 10-52; FIG. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of the Goi and Gmirya combination and further include the non-pressurized lubrication systems, as taught by Churchill, in order to reduce friction of the gearing components without having to rely on pumps, especially since pumps require pressure build up and thus deliver only marginal amounts of lubricant upon start-up (see, e.g., Churchill at Col. 1, lines 10-33). Churchill teaches a non-pressurized lubrication system that is self-contained within each gearbox. Thus, the combined teachings of Goi, Gmirya, and Churchill provide a drive assembly wherein the first accessory gearbox has a non-pressurized lubrication system independent from a lubrication system associated with the main rotor gearbox; and the second accessory gearbox has a non-pressurized lubrication system independent from the lubrication system associated with the main rotor gearbox. 
In case it is argued that Goi’s teaching of a main rotor gear assembly (29-34, 23-25, 39) does not teach a main rotor gearbox, and that Goi’s teaching of first and second accessory gear assemblies (35, 36) does not teach first and second accessory gearboxes, then Goi, Gmirya, and Churchill all teach to include a housing around gear assemblies to thus provide a gearbox (Goi at 60, FIG. 5; Gmirya at 11, FIG. 1; Churchill at 80, 82, FIG. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of the Goi, Gmirya, and Churchill combination by including housing around the main rotor gear assembly and accessory gear assemblies, thus providing a main rotor gearbox and first and second accessory gearboxes, in order to properly lubricate the gearing components while protecting them from debris. 
Regarding independent claim 15, Goi teaches a method of providing redundant power to a main rotor gearbox comprising: providing the main rotor gearbox (29-34, 23-25, 39) comprising a first input (shaft (72b) extending between (45) and (29); FIGS. 1 and 4; Col. 5, lines 44-46) and a second input (shaft (72a) extending between (46) and (30); FIGS. 1 and 4; Col. 5, lines 44-46); connecting a first drive system to the first input of the main rotor gearbox at a reduced shaft speed (FIGS. 1, 2, and 4; Col. 3, lines 40-47), the first drive system comprising a first engine reduction gearbox (45) connecting a first engine (21) to the first input of the main rotor gearbox at the reduced shaft speed (FIGS. 1, 2, and 4; Col. 3, lines 40-47); connecting a second drive system to the second input of the main rotor gearbox at the reduced shaft speed, wherein the second drive system is independent from and redundant with the first drive system (FIGS. 1, 2, and 4; Col. 3, lines 40-47), the second drive system comprising a second engine reduction gearbox (46) connecting a second engine (22) to the second input of the main rotor gearbox at the reduced shaft speed (FIGS. 1, 2, and 4; Col. 3, lines 40-47); connecting a tail rotor drive shaft assembly to an output of the main rotor gearbox (FIG. 1; Col. 3, line 66 to Col. 4, line 2), wherein the tail rotor drive shaft assembly comprises one or more tail rotor drive shafts (40), the tail rotor drive shaft assembly having a proximal and a distal end (FIG. 1); providing two or more accessory gearboxes (35, 36); connecting the two or more accessory gearboxes directly to the main rotor gearbox independently from one another (FIG. 1); mounting a first accessory gearbox (35) of the two or more accessory gearboxes to connect the main rotor gearbox with one or more first accessories (37, FIG. 1); mounting a second accessory gearbox (36) of the two or more accessory gearboxes to connect the main rotor gearbox with one or more second accessories (38, FIG. 1), wherein the second accessory gearbox is independent from and redundant with the first accessory gearbox (FIG. 1); and mounting the one or more first accessories and the one or more second accessories comprising one or more cooling fans, or one or more oil pumps, one or more hydraulic power packs, or one or more generators (Col. 4, lines 2-4), wherein the one or more first accessories are connected to the first accessory gearbox and the one or more second accessories are connected to the second accessory gearbox (FIG. 1).
 	Goi does not explicitly teach each of the one or more tail rotor drive shafts is connected to one or more bearing assemblies, and an intermediate tail rotor gearbox connected to a distal end of the one or more tail rotor drive shafts, wherein the intermediate tail rotor gearbox is connected to a tail rotor gearbox via the tail rotor drive shaft assembly.
Gmirya teaches an aircraft drive system, wherein each of the one or more tail rotor drive shafts (34, 36) is connected to one or more bearing assemblies (40), and an intermediate tail rotor gearbox (80) connected to a distal end of the one or more tail rotor drive shafts, wherein the intermediate tail rotor gearbox (80) is connected to a tail rotor gearbox (82) via the tail rotor drive shaft assembly (FIGS. 1 and 2; ¶ [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Goi and further include the bearing assemblies and intermediate tail rotor gearbox, as taught by Gmirya, in order to add flexibility, thus allowing some relative displacement between shaft segments, while still transmitting torque between the shaft segments (see, e.g., Gmirya at ¶ [0026]). 
Goi does not explicitly teach the first accessory gearbox having a non-pressurized lubrication system independent from a lubrication system associated with the main rotor gearbox; and the second accessory gearbox having a non-pressurized lubrication system independent from the lubrication system associated with the main rotor gearbox. 
Churchill teaches to include non-pressurized lubrication systems in gearboxes (Col. 1, lines 10-52; FIG. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of the Goi and Gmirya combination and further include the non-pressurized lubrication systems, as taught by Churchill, in order to reduce friction of the gearing components without having to rely on pumps, especially since pumps require pressure build up and thus deliver only marginal amounts of lubricant upon start-up (see, e.g., Churchill at Col. 1, lines 10-33). Churchill teaches a non-pressurized lubrication system that is self-contained within each gearbox. Thus, the combined teachings of Goi, Gmirya, and Churchill provide a drive assembly wherein the first accessory gearbox has a non-pressurized lubrication system independent from a lubrication system associated with the main rotor gearbox; and the second accessory gearbox has a non-pressurized lubrication system independent from the lubrication system associated with the main rotor gearbox. 
In case it is argued that Goi’s teaching of a main rotor gear assembly (29-34, 23-25, 39) does not teach a main rotor gearbox, and that Goi’s teaching of first and second accessory gear assemblies (35, 36) does not teach first and second accessory gearboxes, then Goi, Gmirya, and Churchill all teach to include a housing around gear assemblies to thus provide a gearbox (Goi at 60, FIG. 5; Gmirya at 11, FIG. 1; Churchill at 80, 82, FIG. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of the Goi, Gmirya, and Churchill combination by including housing around the main rotor gear assembly and accessory gear assemblies, thus providing a main rotor gearbox and first and second accessory gearboxes, in order to properly lubricate the gearing components while protecting them from debris. 
Regarding independent claim 29, Goi teaches a helicopter (Col. 2, lines 10-14), comprising a fuselage (Col. 2, lines 10-14; claim 1); a main rotor gearbox (29-34, 23-25, 39) comprising a first input (shaft (72b) extending between (45) and (29); FIGS. 1 and 4; Col. 5, lines 44-46) and a second input (shaft (72a) extending between (46) and (30); FIGS. 1 and 4; Col. 5, lines 44-46) coupled to the fuselage (claim 1); at least a first and second engine (21, 22); a first drive system comprising a first engine reduction gearbox (45) connecting the first engine (21) to the first input of the main rotor gearbox at a reduced shaft speed (FIGS. 1, 2, and 4; Col. 3, lines 40-47); a second drive system independent from and redundant with the first drive system (FIG. 1), the second drive system comprising a second engine reduction gearbox (46) connecting the second engine (22) to the second input of the main rotor gearbox at the reduced shaft speed (FIGS. 1, 2, and 4; Col. 3, lines 40-47); a tail rotor drive shaft assembly connected to an output of the main rotor gearbox, wherein the tail rotor drive shaft assembly comprises one or more tail rotor drive shafts (40, FIG. 1; Col. 3, line 66 to Col. 4, line 2), the tail rotor drive shaft assembly having a proximal and a distal end (FIG. 1); two or more accessory gearboxes (35, 36), each connected directly to the main rotor gearbox independently from one another (FIG. 1); one or more accessories (37, 38) comprising one or more cooling fans, or one or more oil pumps, one or more hydraulic power packs, or one or more generators (Col. 4, lines 2-4), wherein each of the one or more accessories is connected to one of the two or more accessory gearboxes (FIG. 1), and wherein a first accessory gearbox (35) of the two or more accessory gearboxes connects the main rotor gearbox with one or more of the accessories (FIG. 1); and wherein a second accessory gearbox (36) of the two or more accessory gearboxes connects the main rotor gearbox with one or more of the accessories, wherein the second accessory gearbox is independent from and redundant with the first accessory gearbox (FIG. 1).
Goi does not explicitly teach each of the one or more tail rotor drive shafts is connected to one or more bearing assemblies, and an intermediate tail rotor gearbox connected to a distal end of the one or more tail rotor drive shafts, wherein the intermediate tail rotor gearbox is connected to a tail rotor gearbox via the tail rotor drive shaft assembly.
Gmirya teaches an aircraft drive system, wherein each of the one or more tail rotor drive shafts (34, 36) is connected to one or more bearing assemblies (40), and an intermediate tail rotor gearbox (80) connected to a distal end of the one or more tail rotor drive shafts, wherein the intermediate tail rotor gearbox (80) is connected to a tail rotor gearbox (82) via the tail rotor drive shaft assembly (FIGS. 1 and 2; ¶ [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Goi and further include the bearing assemblies and intermediate tail rotor gearbox, as taught by Gmirya, in order to add flexibility, thus allowing some relative displacement between shaft segments, while still transmitting torque between the shaft segments (see, e.g., Gmirya at ¶ [0026]). 
Goi does not explicitly teach the first accessory gearbox having a non-pressurized lubrication system independent from a lubrication system associated with the main rotor gearbox; and the second accessory gearbox having a non-pressurized lubrication system independent from the lubrication system associated with the main rotor gearbox. 
Churchill teaches to include non-pressurized lubrication systems in gearboxes (Col. 1, lines 10-52; FIG. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of the Goi and Gmirya combination and further include the non-pressurized lubrication systems, as taught by Churchill, in order to reduce friction of the gearing components without having to rely on pumps, especially since pumps require pressure build up and thus deliver only marginal amounts of lubricant upon start-up (see, e.g., Churchill at Col. 1, lines 10-33). Churchill teaches a non-pressurized lubrication system that is self-contained within each gearbox. Thus, the combined teachings of Goi, Gmirya, and Churchill provide a drive assembly wherein the first accessory gearbox has a non-pressurized lubrication system independent from a lubrication system associated with the main rotor gearbox; and the second accessory gearbox has a non-pressurized lubrication system independent from the lubrication system associated with the main rotor gearbox. 
In case it is argued that Goi’s teaching of a main rotor gear assembly (29-34, 23-25, 39) does not teach a main rotor gearbox, and that Goi’s teaching of first and second accessory gear assemblies (35, 36) does not teach first and second accessory gearboxes, then Goi, Gmirya, and Churchill all teach to include a housing around gear assemblies to thus provide a gearbox (Goi at 60, FIG. 5; Gmirya at 11, FIG. 1; Churchill at 80, 82, FIG. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of the Goi, Gmirya, and Churchill combination by including housing around the main rotor gear assembly and accessory gear assemblies, thus providing a main rotor gearbox and first and second accessory gearboxes, in order to properly lubricate the gearing components while protecting them from debris. 
	Regarding claims 2 and 16, the combination of Goi, Gmirya, and Churchill teaches each and every element of claims 1 and 15 as discussed above, and Goi teaches the first and second engine reduction gearboxes each comprise a plurality of gears that reduce a shaft speed from the first and second engines 0% to 30% or more (Col. 2, lines 10-14), but the combination does not explicitly teach reducing the shaft speed from 10,000 or greater revolutions per minute, to about 6,000 or fewer revolutions per minute (rpm). 
	It is well settled, however, that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). In this case, applicant has not shown patentable significance of reducing the shaft speed from at least 10,000 rpm to 6,000 or fewer rpm. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of the Goi, Gmirya, and Churchill combination such that the first and second engine reduction gearboxes reduce the shaft speed from at least 10,000 rpm to 6,000 or fewer rpm, in order to further reduce the speed of the main rotor. 
Regarding claims 3 and 17, the combination of Goi, Gmirya, and Churchill teaches each and every element of claim 1 as discussed above, and Goi teaches a drive shaft (72) connecting each of the first and second engine reduction gearboxes to the first and second inputs of the main rotor gearbox, respectively (FIGS. 1 and 4; Col. 5, lines 44-46).
	Gmirya teaches to include flexible couplings (40) within a drive shaft (FIG. 2; ¶ [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of the Goi, Gmirya, and Churchill combination and include flexible couplings within the drive shafts, as taught by Gmirya, in order to add flexibility, thus allowing some relative displacement between shaft segments, while still transmitting torque between the shaft segments (see, e.g., Gmirya at ¶ [0026]). 
Regarding claims 4 and 18, the combination of Goi, Gmirya, and Churchill teaches wherein each of the first and second engine reduction gearboxes is independently lubricated and cooled (Goi at FIG. 1; Churchill at Col. 1, lines 10-52; FIG. 1). 
Regarding claims 5 and 19, the combination of Goi, Gmirya, and Churchill teaches wherein each of the first and second engine reduction gearboxes is configured to be independently decoupled from the main rotor gearbox (Goi at FIG. 1).
Regarding claims 7 and 21, the combination of Goi, Gmirya, and Churchill teaches wherein the main rotor gearbox comprises a low speed overhung planetary gear system (Goi at FIG. 1; Col. 3, lines 40-59; Col. 5, lines 11-59).
Regarding claim 12 and 26, the combination of Goi, Gmirya, and Churchill teaches each and every element of claims 1 and 15 above, and Goi teaches a hydraulic power pack, wherein the hydraulic power packs is independent from and redundant with the other accessories (Col. 3, line 60 to Col. 4, line 10).
While Goi teaches one hydraulic power pack that is independent from and redundant with the other accessories, the combination of Goi, Gmirya, and Churchill does not explicitly teach two or more hydraulic power packs, each independent and redundant from one another. 
It is well settled, however, that where the only difference between the prior art and claimed invention is a duplicated part, the claimed invention is not patentably distinct from the prior art unless a new and unexpected result is produced. MPEP 2144.04, citing In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system and method of the Goi, Gmirya, and Churchill combination to include two or more hydraulic power packs, in order to increase power generation. 
Regarding claim 13 and 27, the combination of Goi, Gmirya, and Churchill teaches each and every element of claims 1 and 15 above, and Goi teaches an oil cooler blower, wherein the oil cooler blower is independent from and redundant with the other accessories (Col. 3, line 60 to Col. 4, line 10).
While Goi teaches one oil cooler blower that is independent from and redundant with the other accessories, the combination of Goi, Gmirya, and Churchill does not explicitly teach two or more oil cooler blowers each independent and redundant from one another. 
It is well settled, however, that where the only difference between the prior art and claimed invention is a duplicated part, the claimed invention is not patentably distinct from the prior art unless a new and unexpected result is produced. MPEP 2144.04, citing In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system and method of the Goi, Gmirya, and Churchill combination to include two oil cooler blowers, in order to further cool the components. 
Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goi in view of Gmirya and Churchill as applied to claims 1 and 15 above, and further in view of U.S. Pat. No. 3,977,812 to Hudgins.
Regarding claims 6 and 20, the combination of Goi, Gmirya, and Churchill teaches each and every element of claims 1 and 15, as discussed above, and it teaches an output shaft (Goi at FIG. 1; Gmirya at FIG. 2), but the combination does not explicitly teach the output shaft includes a tail rotor disc brake and calipers for slowing or stopping the drive system.  
Hudgins teaches an aircraft drive system comprising an output shaft that comprises a tail rotor disc brake and calipers for slowing or stopping the drive system (tail rotor brake 4 and/or disc brake 11; FIG. 2; Col. 3, lines 6-45).  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the drive system of the Goi, Gmirya, and Churchill combination such that the output shaft comprises a tail rotor disc brake and calipers, as taught by Hudgins, in order to more effectively control the speed of the tail rotor. 
Claims 10 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Goi in view of Gmirya and Churchill as applied to claims 1 and 15 above, and further in view of U.S. Patent No. 3,744,743 to Nay et al. (“Nay”).
Regarding claims 10 and 24, the combination of Goi, Gmirya, and Churchill teaches each and every element of claims 1 and 15 as discussed above, and Goi teaches a cooling fan (Col. 4, lines 1-10), but the combination does not explicitly teach an oil cooler mounted directly to the main rotor gearbox. 
Nay teaches an aircraft drive system, comprising an oil cooler mounted directly to the main rotor gearbox (Col. 3, line 56 to Col. 4, line 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the drive system of the Goi, Gmirya, and Churchill combination and further include an oil cooler mounted directly to the main rotor gearbox, as taught by Nay, in order to provide proper cooling and lubrication of the gears in the main rotor gearbox. 

Claims 14 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Goi in view of Gmirya and Churchill as applied to claims 1 and 15 above, and further in view of U.S. Patent No. 5,108,043 to Canavespe (“Canavespe”).
Regarding claim 14 and 28, the combination of Goi, Gmirya, and Churchill teaches each and every element of claims 1 and 15 above, and Goi teaches wherein each accessory is independent from and redundant with the other accessories (Col. 3, line 60 to Col. 4, line 10), but the combination of Goi, Gmirya, and Churchill does not explicitly teach two or more generators, wherein each of the two or more generators is independent from and redundant with one another. 
Canavespe teaches an aircraft drive system, comprising accessories, wherein the accessories include a generator (Col. 2, lines 55-62). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the drive system of the Goi, Gmirya, and Churchill combination such that the accessories include a generator, as taught by Canavespe, in order to improve power capabilities. 
While Canavespe teaches a generator, the combination of Goi, Gmirya, Churchill, and Canavespe does not explicitly teach two or more generators, wherein each of the two or more generators is independent from and redundant with one another.
It is well settled, however, that where the only difference between the prior art and claimed invention is a duplicated part, the claimed invention is not patentably distinct from the prior art unless a new and unexpected result is produced. MPEP 2144.04, citing In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system and method of the Goi, Gmirya, Churchill, and Canavespe combination to include two generators, in order to further improve the power capabilities. Goi teaches wherein each accessory is independent from and redundant with the other accessories (Col. 3, line 60 to Col. 4, line 10). Thus, the combination of Goi, Gmirya, Churchill, and Canavespe provides wherein each of the two or more generators is independent from and redundant with one another.
Response to Arguments
Applicant's arguments filed March 3, 2022 have been fully considered but they are not persuasive and/or moot in light of the new grounds for rejection. Applicant’s remarks are directed to the amendments made to independent claim 1, 15, and 29. In light of these amendments, claims 1, 15, and 29 are now being rejected under 35 U.S.C. 103 as being unpatentable over Goi in view of Gmirya and Churchill. As discussed above, the combination of Goi, Gmirya, and Churchill teaches each and every element of claims 1, 15, and 29. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARISA V CONLON/            Examiner, Art Unit 3643     

/Nicholas McFall/            Primary Examiner, Art Unit 3644